Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 20, 2021 has been entered.
 
Claims 1-17 and 19-33 are pending.
Claim 18 is cancelled.
Claims 1, 19, 23 and 26-28 are currently amended.
Claims 32 and 33 are new.
Claims 25 and 26 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim.
Claims 1-17, 19-24 and 27-33 as filed on December 20, 2021 are under consideration.

Applicant is notified that the Examiner assigned to the instant Application in the USPTO has changed. 

Withdrawn Objections / Rejections
In view of the amendment of the claims, all previous claim objections are withdrawn, all previous claim rejections under 35 USC 112(a) are withdrawn, and all previous claim rejections under 35 USC 112(b) are withdrawn.
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The abstract of the disclosure is objected to because it is too long.  Correction is required.  See MPEP § 608.01(b).

The amendment to the specification filed May 26, 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
	The paragraph at page 3 intended to replace the paragraph in the Summary section starting on page 5, line 12 to page 6, line 3.  This paragraph introduces the concepts of 
	The paragraph at page 4 intended to replace the paragraphs starting on page 7, line 5 to 15.  This paragraph appears to provide antecedent basis for the process of new claims 28-31 as introduced into the application on May 26, 2020.  This is impermissible and the new matter must be deleted.  
Applicant is required to cancel the all of the new matter introduced into the application in the reply to this Office Action.  

Claim Objections
Claims 1-17, 19-20, 22-24 and 27-33 are objected to because of the following informalities: 
Claims 1 and 28:  “into an interior” in the placing clause should presumably recite “into the interior” because there is presumably only one interior of the rotatable housing and antecedent basis therefore is implicit.
Claims 1 and 28:  “a particle size” and “a range” in the spraying clause should presumably recite “the particle size” and “the range”.
Claims 1 and 28:  “an outer surface” in the rotating clause should presumably recite “the outer surface”.
Claims 2 and 8:  “a glass transition temperature” should presumably recite “the glass transition temperature”.
Claims 2-4, 8, 10-17 and 29-32:  “a range” should recite “the
Claim 5:  “further” should presumably be inserted before “including” to “further include” a new step into the method of claim 1.
Claims 5-17, 19-20, 22-24, 27 and 32:  the comma after the preamble should be deleted consistent with the forming of claims 2-4 and 20 or vice versa.  
Claim 10:  “a curing time” should recite “the curing time”.
Claim 14:  the apparent extraneous spacing in the preamble should be deleted.
Claim 24:  a comma should presumably be inserted before “cellulose acetate” in the 2nd line of the list of polymers and the earlier recitation of “ethyl prop-2-enoate, 2-methylprop-2-enoic acid- n,n- dimethylmethanime” should be clarified because it does not appear to encompass the generic terminology for either EUDRAGIT RS or RL as introduced by the specification on August 5, 2019.
Claim 24:  the final “or” properly recites “and” in view of the earlier recitation of closed Markush language “selected from the group consisting of”.  See MPEP 2173.05 (h).
Claim 27:  “PEG (polyethylene glycol)” should recite “PEG” and the earlier recitation of “the polyethylene glycols” should recite “the polyethylene glycols (PEG)” to provide proper antecedent basis for the acronym.
Claim 27:  “polaxamer” is presumably a misspelling of poloxamer.
Claim 28:  the new phrase beginning “solvent-free coating” should be indented to properly set forth an activity of the method and the indent midline should be deleted.  See MPEP 608.01(i) and claim 1.
Claims 32 and 33:  “1nm up to 0.1m” should recite “1 nm to 0.1 m” or more properly “1 to 100 nm”, however, this range contradicts the limitation of a micropore.



Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17, 19-24 and 27-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection. 
	Claims 1 and 28 as currently amended recite a step of solvent-free preparation of osmotic drug delivery cores.  Applicant’s Remarks do not identify support for any of the claim amendments.  The instant, as-filed specification exclusively discloses cores in the form of tablets comprising components which are mixed and/or granulated (page 10, lines 1-11, reproduced in part):

    PNG
    media_image1.png
    147
    785
    media_image1.png
    Greyscale

The examples, which are expressly disclosed as being “non-limiting” (e.g., page 9, lines 2-9 and 16-17; page 18, lines 19-20), disclose the preparation of specific tablets (e.g., pages 19-22).  It is not disclosed whether the granulation process employed in the formation of the exemplary tablets was “wet” or “dry”.  Because the new limitation of “solvent-free preparation” is broader than the disclosure of, for example, directly compressed tablets, the new limitation introduces new matter into the application.  Claims 2-17, 19-24, 27 and 29-33 are included in this rejection because they depend from either claim 1 or claim 28 and as such they also incorporate new matter.
Claims 1 and 33 recite micropore forming constituents.  Original claim 18 discloses pore forming agents as does the specification (e.g., page 7, lines 8-9; page 10, line 21 through page 11, line 9).  There is no disclosure of micropore forming constituents.  This is new matter.  Claims 2-17, 19-24, 27 and 32 are included in this rejection because they depend from claim 1 and as such they also incorporate new matter.
Claims 1 and 28 recite film forming constituents.  Original claim 24 discloses film forming polymers as does the specification (e.g., page 10, lines 17-20).  There is no support for the apparent broadening amendment to embrace “film forming constituents” that are not polymers.  This is new matter.  Claims 2-17, 19-24, 27 and 29-33 are included in this rejection because they depend from either claim 1 or claim 28 and as such they also incorporate new matter.
Claims 1 and 33 recite curing to form a substantially uniformly cured semipermeable membrane containing micropores.  There is no support for such in the specification because it is clear from the specification that the formation of micropores in the coating requires exposure to water (e.g., page 3, lines 19-21; page 10, line 21 through page 11, line 9; page 11, line 18 through page 12, line 5; page 14, line 10 through page 15, line 1; page 17, lines 9-17).  There is no disclosure of a “solvent-free coating” process as newly claimed which could possibly result in the presence of micropores in the coating / membrane.  This is new matter.  Claims 2-17, 19-24, 27 and 32 are included in this rejection because they depend from claim 1 and as such they also incorporate new matter.
Claim 19 recites as producing orifices by inter alia drilling.  There is no disclosure of a method comprising the step of passive formation of pores by including a pore forming agent in the coating (e.g., original claim 18; page 14, line 16 through page 15, line 1) and of active formation of pores by drilling through the coating (e.g., original claim 19, page 14, line 16 through page 15, line 1).  To the contrary, the specification discloses drilling “if a pore forming agent was not included in the film forming coating powder formulation” (page 14, lines 16-20; see also Example 2 which discloses “there is no need to create the drug delivery orifice” when the coating comprises a pore former in the coating powder (page 22, lines 1-5)).  The combination of these alternative steps into a single method is new matter.  Claims 15-17 and 32 are included in this rejection because they depend from claim 15 and as such they also incorporate new matter.  Claim 32 is also included in this rejection because there is no disclosure of orifices and micropores in a single coating.
Claim 23 recites micropore forming constituents and further recites wherein the dry powder film forming polymer coating composition further includes binders.  There is no 
Thus, one skilled in the art would not understand that Applicant was in possession of the currently claimed invention(s). 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17, 19-24 and 27-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites “a substantially uniformly cured semipermeable membrane containing micropores enveloping the drug delivery cores” in the final clause, however, the earlier recitation is of a coating comprising “micropore forming constituents” and “film forming constituents”.  Because it is clear from the specification that the processes as newly claimed do not yield products which comprise micropores (e.g., page 3, lines 19-21; page 10, line 21 through page 11, line 9; page 11, line 18 through page 12, line 5; page 14, line 10 through page 15, line 1; page 17, 
	Claim 1 recites “a substantially uniformly cured semipermeable membrane containing micropores enveloping the drug delivery cores” in the final clause.  Substantially is a relative term which renders the claim indefinite.  The specification fails to provide a standard for ascertaining the requisite degree because the specification appears to only disclose the term “substantially” in the context of the curing step (e.g., page 6, line 3).  Claims 2-17, 19-24, 27 and 32 are included in this rejection because they depend from claim 1 and because they do not remedy the noted ambiguity.  Claim 28 recites “a substantially uniformly cured semipermeable membrane enveloping the drug delivery cores” in the final clause.  Substantially is a relative term which renders the claim indefinite.  Claims 39-31 and 33 are included in this rejection because they depend from claim 28 and because they do not remedy the noted ambiguity.  
Claim 2 recites “the polymer(s)” and recites “said polymers”.  There is insufficient antecedent basis for these limitations in the claim because the “dry powder film forming polymer coating composition” of claim 1 comprises “micropore forming constituents” and “film forming constituents”.  There is no antecedent basis for a polymer or for polymers.  Claims 3 and 4 are included in this rejection because they depend from claim 2. 
Claims 5 and 8 recite a spraying step.  It is unclear how this step relates to the process of claim 1.  Claims 6 and 7 are not included in this rejection because they remedy the ambiguity by relating the spraying step to the process steps of claim 1.  Claim 9 is included in this rejection because it depends from claim 8 and because it does not remedy the noted ambiguity.  
Claim 24 recites “the film forming polymers”.  There is insufficient antecedent basis for this limitation in the claim because the “dry powder film forming polymer coating composition” of claim 1 comprises “micropore forming constituents” and “film forming constituents”.  There is no antecedent basis for polymers.   
Claim 24 recites cellulose derivatives selected from a closed group and claim 24 also alternatively recites cellulose acetate or ethylcellulose.  Because the Markush grouping closes the claim to cellulose derivatives outside the group and because cellulose acetate and ethylcellulose are both cellulose derivatives, it is unclear how to interpret the contradictory claim limitations. 
Claim 27 recites the propylene glycol comprises polaxamer.  Propylene glycol comprises propylene glycol and does not comprise poloxamers which are a genus of complex nonionic triblock copolymers.  Because it is unclear how a molecule / species can comprise a genus, claim 27 is indefinite.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 9 recites a plasticizer in solution, however, claim 1 from which claim 9 depends recites solvent-free coating.  Because a solution necessarily comprises a solvent, the recitation of claim 9 of a plasticizer in solution omits the requirement of claim 1.
Claim 19 recites further producing drug delivery orifices, however, claim 1 from which claim 19 depends recites a semipermeable membrane containing micropores.  The process of claim 19 omits the micropores – which are orifices – in the coating produced by the method of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-17, 19-24 and 27-33 are rejected under 35 U.S.C. 103 as being unpatentable over ZHU et al. (U.S. 7,862,848, published January 4, 2011, of record) in view of APPEL et al. (EP 1,027,888 A2, published August 16, 2000, of record).
	For claims 1, 20, 21 and 28, ZHU teaches a method of dry coating solid dosage forms using powdered materials comprising the steps of (title; abstract; Figure 6; column 6, lines 6-26; column 7, lines 13-18; column 8, lines 40-60; claims): 
(a) positioning solid dosage forms (drug delivery cores comprising a drug) in a chamber of a rotatable, electrically grounded housing, including pre-warming the solid dosage forms (claims 1 and 2);
	(b) spraying a (solvent-free) film forming polymer powder composition into the chamber during rotation thereof for a pre-selected length of time using an electrostatic spray gun to form a dry polymer coating on the solid dosage forms, wherein the powder particles have a size less than about 100 microns (claims 1 and 25); and 
 (c) curing the dry coated solid dosage forms to at least partially solidify and bind the dry polymer powder coating to a surface of the solid dosage forms, thereby forming a continuous 
For claims 2-4, ZHU teaches pre-warming the solid dosage forms (cores) to a temperature close to glass transition temperature (Tg) of the polymer contained in said film forming polymer powder composition, wherein the film-forming polymer has a Tg from about 30 to 100 °C (claims 3-9).
For clams 5-7, ZHU teaches spraying a suitable amount of plasticizer into the housing to coat the solid dosage forms, either prior to or concurrently with the spraying of the film forming polymer powder composition (claims 4-6).
For claim 8, ZHU teaches spraying a suitable amount of plasticizer into the housing to reduce the Tg of the film forming polymer to about 30 to 100 °C (claims 4 and 7-9).
For claim 9, ZHU teaches the plasticizer is a dry powder plasticizer, a liquid of pure plasticizer, or a plasticizer in a solution (claim 10).
For claims 10-11, ZHU teaches curing by heating at a temperature (Tc) about 5 to 40 °C higher than the Tg of the film forming polymer forming the coating, wherein the curing time typically varies from half to an hour depending on the difference between Tc and Tg; for instance, when the difference is about 10 ºC, the curing time is about 30 minutes (claims 7-9 and 14; column 9, lines 47-64).
For claims 20-22, ZHU teaches spraying the film forming polymer powder composition into the chamber is performed by an electrostatic spray gun, i.e. corona charging guns or tribo-charging guns (claim 1; column 4, lines 21-30; column 9, lines 8-26).

Dned, it reackageinga barrier" against contamination from moisture prior to packageing131313131313131313131313131313131313131313131313131313131313zDDDDifference between the prior art ZHU and the claims
ZHU teaches a method of dry coating solid dosage forms using powdered materials, but does not teach solvent-free preparation of osmotic drug delivery cores as recited in claims 1 and 28; does not teach the powdered materials include micropore forming constituents or the cured semipermeable membrane containing micropores as recited in claims 1 and 33; and does not teach producing orifices by drilling or an indentation method as recited in claims 19 and 28. 
Zhu does not teach micropores with a diameter ranging from about 1 nm to 100 microns, or about 10 nm to 10 microns, about 50 nm to about 5 microns, or about 1 nm to 0.1 microns as recited in claims 12-15, 32 and 33.
Zhu does not teach orifices with a diameter ranging from about 50 microns to 2 mm, or about 100 microns to 1 mm, or about 500 microns to 1 mm as recited in claims 15-17 and 29-32.
ZHU does not teach pore forming agent, i.e., HPMC, or binders, i.e., sodium chloride, as recited in claims 23 and 27.
ZHU does not disclose the film forming polymers, i.e., cellulose acetate, as recited in claim 24.  The deficiencies are taught by APPEL.
APPEL teaches an osmotic system comprising an amorphous solid dispersion of a drug (osmotic core) coated with a non-dissolving and non-eroding semipermeable polymeric coating having at least one delivery port therein (micropore, orifice) (title; abstract; Figures 1-4; paragraphs [0008], [0011], [0088]; claims, especially, claims 1, 4-6, 8-11, 15-16).  APPEL teaches the polymeric coating comprises polymers such as cellulose acetate (claims 15-16; paragraphs [0063], [0066], [0070]-[0071]), as recited in instant claim 24.
APPEL teaches the drug dispersion may be prepared by any known way including, for example, melt fusion (solvent-free) (paragraph [0041]), as recited in instant claims 1 and 28.  
APPEL teaches delivery ports formed by the erosion of a plug of water-soluble material (micropore forming constituent) (claims 10-11; paragraph [0088]), as recited in instant claims 1 and 33.  APPEL teaches that the ports can be provided by water-soluble porosigens which include water-soluble polymers, i.e. HPMC, and low molecular weight compounds, i.e. sodium chloride (paragraph [0088]), as recited in instant claims 23 and 27.
APPEL teaches delivery ports formed by laser drilling (claim 9; paragraphs [0055]-[0056], [0085], [0088]), as recited in instant claims 19 and 28.  APPEL teaches pores formed in the coating by drilling holes in addition to pores formed by porosigens (paragraph [0088]), as recited in instant claims 19, 15-17, 32 and 33.
APPEL teaches delivery ports range in size from 0.1 to 3000 microns, preferably 50 to 3000 microns (paragraph [0056]), as recited in instant claims 12-17 and 29-33.

Finding of prima facie obviousness
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify ZHU’s dry powder coating method in order to prepare osmotic systems as taught by APPEL.  One would have been motivated to do so because in order to reap the benefits touted by ZHU of overcoming limitations of known liquid coating processes.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the uncoated osmotic dosage forms of APPEL comprising an amorphous solid dispersion of a drug prepared by any known way, for example, melt fusion (solvent-free), an osmotic agent and other core components for the solid dosage 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the coating polymers as taught by APPEL inclusive of cellulose acetate for the polymers of the film forming polymer powder because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  One would be motivated to do so in order to form the semipermeable membrane APPEL disclose as suitable for coating the osmotic drug core.  There would be a reasonable expectation of success because the coating method of ZHU is taught to be suitable for any polymer powder.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the polymer powder composition of ZHU or of ZHU in view of APPEL to further comprise powdered water-soluble porosigens as taught by APPEL inclusive of water-soluble polymers like HPMC or/and low molecular weight compounds like sodium chloride because such materials will erode in use leaving behind delivery ports in the polymer coating ranging in size from 0.1 to 3000 microns through which the drug will release.  There would be a reasonable expectation of success because ZHU teach the polymer powder may further comprise other constituents or materials (e.g., column 7, lines 13-18).

From the teaching of the references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.


Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant’s arguments at pages 11-12 of the Remarks have been fully considered but they are not persuasive.
	Applicant’s position that Appel teaches the necessity of using solvents in the preparation of the drug core as well as during the coating process is acknowledged but not found persuasive because the rejection is predicated on the modification of the process of Zhu in order to produce osmotic dosages as known to the art as evidenced by Appel.  To the extent that Applicant contends Appel requires solvents in the preparation of the drug core, while the preferred drug dispersion process disclosed by Appel is solvent processing (paragraphs [0041]-[0042]), Appel disclose solvent processing as one of several “known ways” inclusive of melt processing and mechanical processing such as in a twin-screw extruder or in a ball mill (paragraph [0041]).  These other known was do not require solvents.  Furthermore, the “cores” of the dosages of Appel are tablets, not the dispersed drug per se and it is not seen where the preparation of the In re Hedges is likewise not found persuasive because it is certainly not contrary wisdom to proceed in a manner which the prior art discloses as better.  
	Applicant’s allegation that the rejection must be hindsight is acknowledged but not found persuasive because it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).   Because osmotic drug delivery systems are known to the prior art as evidenced by Appel, and because osmotic drug delivery systems comprise polymer coatings, it is not seen how the proposed modification of the process of Zhu in order to prepare such known osmotic drug delivery systems represents anything more than that which is expressly taught by the prior art.  Applicant is reminded that the "hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art."  See MPEP 2141.
	Applicant’s allegation that the rejection is improper citing to In re Grasselli is acknowledged but not found persuasive because Applicant has mischaracterized the teachings of 
	Applicant’s further citation to Appel at pages 12-13 of the Remarks as not meeting the newly claimed embodiment of orifices and micropores is acknowledged but not found persuasive because there is a very clear teaching in paragraph [0088] of Appel of including porosigens in the coating as well as drilling holes.  The lack of teaching of this combination is in fact in the instant, as-filed specification.  
Therefore, the rejections over Zhu are properly maintained in modified form as necessitated by Applicant’s amendments.  However, it is noted that the narrative of the rejection has been modified and abridged relative to the immediate prior version.

In the interest of compact prosecution, it is further noted that Applicant’s request for rejoinder at page 13 of the Remarks is not understood because there is no mechanism for rejoining withdrawn composition / product claims to method claims.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17, 19-24 and 27-33 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10, 14-15, 23 and 25 of U.S. Patent No. 7,862,848 B2 in view of APPEL et al. (EP 1,027,888 A2, published August 16, 2000, of record).
The instant claims are drawn to a method of producing a dry powder coated solid, oral administered pharmaceutical osmotic drug delivery system, comprising:

(ii) solvent-free coating of the cores by preparing a dry powder film forming polymer coating composition, which includes semipermeable membrane forming constituents, or with micropore forming constituents;
(iii) spraying the dry powder film forming polymer coating composition into the interior of the rotatable housing, wherein a particle size of the coating powder is in a range from about 1 nm to about 500 µm; and wherein the spraying is accomplished by an electrostatic spray gun;
wherein the spraying includes spraying a plasticizer into the housing, prior to or at the same time with spraying the dry powder film forming polymer coating composition;
(iv) rotating the housing to produce a uniform coating of the dry powder film forming polymer coating composition on an outer surface of the cores; and
(v) curing the dry coated cores to form a substantially uniformly cured semipermeable membrane containing micropores enveloping the drug delivery cores.  The method further comprises drilling orifices with a laser.  
The conflicting claims are drawn to a method of dry coating solid dosage forms, comprising the steps of:
a) positioning solid dosage forms in a chamber of a rotatable, electrically grounded housing;
b) performing a dry spraying cycle including spraying a film forming polymer powder composition into the chamber during rotation thereof for a pre-selected length of time using an 
c) curing the dry coated solid dosage forms by applying an energy source to at least partially solidify and bind the dry polymer coating to a surface of the solid dosage forms, thereby forming a continuous uniform polymer coated solid dosage forms;
wherein the method including pre-warming the solid dosage forms prior to applying the film-forming polymer powder composition;
wherein the spraying includes spraying a plasticizer into the housing, prior to or at the same time with spraying the dry powder film forming polymer coating composition.
(1)	The instant and conflicting claims differ in that instant claims 1 and 28 recite the core of the drug delivery system is an osmotic drug delivery system containing an active agent.
(2)	The instant and conflicting claims also differ in that the instant claims 1 and 33 recites the film forming polymer coating composition comprises a semipermeable membrane forming constituent and micropore forming constituent, thereby forms a substantially uniformly cured semipermeable membrane containing micropores of circumscribed size or/and the method further comprises drilling orifices of circumscribed size.
(3)	The instant and conflicting claims also differ with respect to the instantly claimed species of film forming polymer(s) and of micropore forming constituent(s).
The deficiencies are taught by the reference APPEL which have been described supra.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the continuous polymer coating, as recited in the conflicting application (Pat ‘848), with a semipermeable membrane coating having opening or pore as drug delivery passageway, as taught by APPEL, because APPEL teaches that 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize a mechanical method, i.e. mechanical or laser drilling, to form the delivery ports on the semipermeable membrane, or to utilize a chemical method, i.e. use polymeric water-soluble pore-formers that can dissolve in the aqueous use environment to form pores on the semipermeable membrane, because APPEL teaches that both methods are capable of forming openings or pores on the semipermeable membrane having sizes as instantly claimed and releases active agents in a controlled or sustained release fashion.
Therefore, one of ordinary skill in the art, at the time the claimed invention was made, would have readily recognized that the conflicting claims 1-10, 14-15, 23 and 25 of U.S. Patent No. 7,862,848 B2 in view of APPEL et al. and the claims 1-17, 19-24 and 27-33 in the instant application are obvious variants and are not patentability distinct.

Response to Arguments:  Double Patenting
Applicant’s argument at page 13 of the Remarks that the claims are patentably distinct is acknowledged but not found persuasive because Applicant has not articulated why the process as instantly claimed is anything other than an obvious variant of the process of ZHU in view of the knowledge of the prior art regarding the features of osmotic dosage forms as evidenced by APPEL.  Therefore, the rejection is properly maintained in modified form as necessitated by 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619


/ILEANA POPA/Primary Examiner, Art Unit 1633